DETAILED ACTION

This Office Action is in response to the communication filed on 05/10/2021. 
Current status of the claims:
Claims 1-21 are previously presented and rejected.
Claims 1-21 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 05/10/2021. By this amendment, claims 2-9, 11-14 and 16-21 have been amended to address the Claim Objections noted on Page 2 of the Office Action dated Feb. 19, 2021. Accordingly, withdrawal of the Objection has been made.

Response to Information Disclosure Statement
The information disclosure statement filed on 02/25/2021 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 are included in this correspondence.

Response to Arguments
Applicant’s Remarks Made in an Applicants Arguments/Remarks filed May 10, 2021 with respect to the rejection of claims 1-21 under 35 U.S.C. 103 as being unpatentable over Zanotelli, and Yu have been fully considered but they are not persuasive. The Applicant contends (see REMARKS, Pages 10-11)

Zanotelli et al. fails to disclose operating in a radar frequency band, but, more importantly, Zanotelli et al. discloses only operation on data packets and sub-packets of data, and fails to disclose performing a radar baseband operation as in the claimed invention. As the Examiner is aware, a radar (radio detection and ranging) operation would use radio waves to determine the distance (ranging), angle, or velocity of objects. 
The secondary reference to Yu et al. fails to cure the deficiencies of the primary reference to Zanotelli et al. As noted above, Yu et al. merely recites a laundry list of RF spectrum, including "bands currently allocated to automotive radar applications such as 76-81 GHz." There is simply no teaching in the prior art to somehow modify the baseband engine for data packets of Zanotelli et al. to be able to perform a radar operation.

	The Examiner respectfully traverses the contention. Contrary to the contention, the cited prior art reference does teach or fairly suggest “perform/ing a given baseband engine operation from among a plurality of different baseband engine operations comprising at least a radar operation and a communication operation” as recited in rejected independent claim 1 and somehow similarly recited in rejected independent claims 10 and 15. For example, Zanotelli discloses a radio frequency (RF) system (e.g. Zanotelli, Figs. 1, 3-4),  a baseband engine application specific integrated circuit configured to perform various application and/or communication operations from among a plurality of different baseband application operations including mobile signal communication operations using multiple antennas (e.g. Zanotelli, Figs. 1, 3-6, and Col. 4, line 8 through Col. 5, line 5), wherein the baseband engine memory stores set of task or programming instructions for different baseband engine operations (e.g. Zanotelli, Fig. 5 and Col. 4, line 8 - Col. 5, line 5), each set of programming instructions comprising information (i.e. variables) to be referenced and adapted, wherein each set of programming instruction is associated with the different baseband application operations (e.g. Zanotelli, Figs. 5 and Col. 4, line 8 - Col. 6, line 15), and the baseband engine controls the data flow process and permits (selects) a set of task or programming instruction associated with the different baseband application operations (e.g. Zanotelli, Figs. 5 and Col. 4, line 8 - Col. 6, line 15). The subject matter of the claims differs from Zanotelli in that Zanotelli does explicitly express the term [radar operation] as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zanotelli’s disclosure of a radio frequency (RF) system which include an RF transceiver and a baseband engine (application) that is operable across a range of desired frequencies of wireless technologies such as infrared, radio, and microwave frequencies and the fact that the radio frequency system of Zanotelli comprising a device or system consisting a synchronized radio transmitter/receiver that emits radio waves and receives the waves and decodes (processes) the waves in order to detect transmitted information, as taught by Zanotelli (e.g. Figs. 1, 3-4, and Col. 1, lines 19-40, Col. 4, line 8 - Col. 5, line 5, Col. 12, lines 39-44) can be interpreted as Zanotelli’s radio frequency (RF) system facilitates operation of radar signals (i.e., capable of sending/receiving frequencies of radar waves). Besides, a radio frequency (RF) system comprising an RF transceiver and a baseband engine that may be operable across a range of frequencies of wireless technologies including radar range of frequency is well established in the industry of wireless communication [see for example, Yu, Figs, 2-3, Paras [0024], [0026], [0038], [0041]). As such, the cited art render obvious the claim feature “performing a radar baseband operation” as recited in independent claim 1 and somehow similarly recited in independent claims 10 and 15. Accordingly, Zanotelli in view of Yu is adequate ground for rejecting said claims under 35 U.S.C. 103 as being unpatentable . As such, the Examiner has fully considered the Applicant’s Remarks Made in an Applicants Arguments/Remarks filed but maintains the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Zanotelli in view of Yu,  as set forth in said Office Action. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US8665996 to Zanotelli et al. (“Zanotelli”) in view of US2020/0366430 to Yu et al. (“Yu”)  (The comments in parentheses apply to the prior art document) 
RE claims 1, 10 and 15, Zanotelli discloses a radio frequency (RF) system (e.g. Zanotelli, Figs. 1, 3-4),  a baseband engine application specific integrated circuit (e.g. Zanotelli, Figs. 1, 3-6) and a method (e.g. Zanotelli, Figs. 1, 3-4), comprising: an RF transceiver (e.g. Zanotelli, Figs. 1, 3-4: an RF transceiver 102); and a baseband engine application specific integrated circuit (ASIC) (e.g. Zanotelli, Figs. 1, 3-5: a baseband application integrated circuit 103) coupled to the RF transceiver (e.g. Zanotelli, Figs. 1, 3-4 illustrate the baseband application integrated circuit is coupled to the RF transceiver) and configured to perform a given baseband engine operation from among a plurality of different baseband engine operations comprising at least a […] communication operation (e.g. Zanotelli, Fig. 5 and Col. 4, line 8 - Col. 5, line 5: performs various application and/or communication operations from among a plurality of different baseband application operations comprising at least a signal communication operations) , the baseband engine ASIC comprising a memory and a state machine coupled thereto (e.g. Zanotelli, Fig. 5 and Col. 4, line 8 - Col. 5, line 5: memory 116-117, and a control circuit coupled thereto), and configured to store a respective set of programming instructions for each of the plurality of different baseband engine operations (e.g. Zanotelli, Fig. 5 and Col. 4, line 8 - Col. 5, line 5: stores set of task or programming instructions for different baseband engine operations), each respective set of programming instructions comprising variables for sets of instantiations associated with the different baseband engine operations (e.g. Zanotelli, Figs. 5 and Col. 4, line 8 - Col. 6, line 15: each set of programming instructions comprising information to be referenced and manipulated (i.e. variables) and each set of programming instruction associated with the different baseband application operations), and permit selection of the given set of programming instructions (e.g. Zanotelli, Figs. 5 and Col. 4, line 8 - Col. 6, line 15: controls the data flow process and controls (selects) set of task or programming instructions associated with the different baseband application operations), and a programmable processing circuit coupled to said memory and said state machine (e.g. Zanotelli, Fig. 5: Processing circuit 115 coupled to said memory and said control circuit) and configured to perform a plurality of block coding computations responsive to the given set of programming instructions (e.g. Zanotelli, Figs. 5-7 and Col. 4, line 8 - Col. 6, line 15: performs a plurality of block coding (e.g. block encoding/decoding, cyclic redundancy check (CRC) etc.) computations responsive to the given set of programming instructions associated with the different baseband application operations). 
The subject matter of claims 1, 10, 15 differs from Zanotelli in that Zanotelli does not explicitly recite [a radar operation] as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zanotelli’s disclosure of a radio frequency (RF) system (e.g. Figs 1, 3-4) which include an RF transceiver (102) and a baseband application integrated circuit (103) that may be operable across a range of desired frequencies of wireless technologies such as infrared, radio, and microwave frequencies, as taught by Zanotelli (e.g. Figs. 1, 3-4, and Col. 1, lines 19-40, Col. 12, lines 39-44) can be construed as Zanotelli’s radio frequency (RF) system facilitates operation of radar signals (i.e., capable of sending/receiving radar waves). Besides, a radio frequency (RF) system comprising an RF transceiver and a baseband engine which perform block coding computations (e.g. block encoding/decoding, cyclic redundancy check (CRC) etc.) that may be operable across a range of frequencies of wireless technologies including radar range of frequency is well established in the industry of wireless communication [see for example, Yu, Figs, 2-3, Paras [0024], [0026], [0038], [0041]). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Zanotelli with the knowledge generally available to one of ordinary skill in the art or with Yu’s teaching for the purpose of providing operation across a range of desired frequencies of wireless technologies including radar frequencies. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1, 10 and 15.

RE claims 2, 11 and 16, Zanotelli discloses the RF system of claim 1, the baseband engine ASIC of claim 10, and the method of claim 15, wherein said programmable processing circuit is configured to operate an application programming interface (API) to permit selection of the given set of programming instructions (e.g. Zanotelli, Fig. 5-6, Col. 4, line 41 – Col. 5, line 11: operating an application programming interface using the processing circuit to control (select) set of task or programming instructions associated with the different baseband application operations.)

RE claims 3, 12 and 17, Zanotelli discloses the RF system of claim 1, the baseband engine ASIC of claim 10, and the method of claim 15, wherein the plurality of block coding computations comprises a plurality of cyclic code computations (e.g. Zanotelli, Figs. 1, 5-7, 11-13, Col. 1, lines 35-40, Col. 6, line 48 –60, Col. 10, lines 52-61:  performs plurality of cyclic code computations)

RE claims 4, 13 and 18, Zanotelli discloses the RF system of claim 1, the baseband engine ASIC of claim 10, and the method of claim 15, wherein the plurality of block coding computations comprises a plurality of n-bit cyclic redundancy check (CRC) computations (e.g. Zanotelli, Figs. 1, 5-7, 11-13, Col. 1, lines 35-40, Col. 6, lines 48–60, Col. 10, lines 52-61: performs plurality of n-bit redundancy check (CRC) computations.)  

RE claims 5, 14 and 19, Zanotelli discloses the RF system of claim 4, the baseband engine ASIC of claim 13, and the method of claim 18, wherein n is between 8 and 32 (e.g. Zanotelli, Fig. 7, Col. 6 lines 48-60: n is 32.)  

RE claims 6, 15 and 20, Zanotelli discloses the RF system of claim 1, the baseband engine ASIC of claim 10, and the method of claim 15, comprising a channelization circuit between said RF transceiver and said baseband engine ASIC (e.g. Zanotelli, Fig. 3, Col. 3 lines 3-11, Col. 4, lines 10-15: comprises channelization circuit between the RF transceiver and the baseband ASIC).  

RE claims 7, 16 and 21, Zanotelli discloses the RF system of claim 1, the baseband engine ASIC of claim 10, and the method of claim 15, comprising a sample rate conversion circuit between said RF transceiver and said baseband engine ASIC (e.g. Zanotelli, Fig. 4, Col. 3, lines 56 – Col. 4, lines 5: comprises sample rate conversion circuit between the RF transceiver and the baseband ASIC, that may convert digitized baseband samples to RF and/or the RF band of interest to a digitized baseband samples.)  

RE claim 8, Zanotelli discloses the RF system of claim 1, comprising an analog-to-digital converter (ADC) between said RF transceiver and said baseband engine ASIC (e.g. Zanotelli, Fig. 3, comprises an analog-to-digital converter (ADC) between said RF transceiver and said baseband ASIC). 
 
RE claim 9, Zanotelli discloses the RF system of claim 1 comprising a digital-to-analog converter (DAC) between said RF transceiver and said baseband engine ASIC (e.g. Zanotelli, Fig. 3, comprises a digital-to-analog converter (DAC) between said RF transceiver and said baseband ASIC.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632